UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7369


MARLON RIVERA,

                    Petitioner - Appellant,

             v.

WARDEN TYGER RIVER CORRECTIONAL INSTITUTION,

                    Respondent - Appellee,

             and

STATE OF SOUTH CAROLINA,

                    Respondent.


Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Mary G. Lewis, District Judge. (5:17-cv-02011-MGL)


Submitted: December 19, 2017                                Decided: December 22, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marlon Rivera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marlon Rivera seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2254 (2012)

petition without prejudice as an unauthorized successive petition.        The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Rivera has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

Rivera’s motion for transcripts at government expense, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                               DISMISSED

                                             2